Citation Nr: 9926614	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-06 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1962 to October 
1962 and from July 1966 to April 1971.  He died in August 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).

The Board notes that the appellant had requested a Travel 
Board hearing.  However, the appellant subsequently canceled 
the hearing and requested that it not be rescheduled.


FINDINGS OF FACT

1.  The veteran died as a result of a myocardial infarction.

2.  At the time of death, the veteran was service connected 
for a crush injury of the right forearm and post-traumatic 
stress disorder (PTSD).

3.  No competent medical evidence links the veteran's cause 
of death to his service-connected disabilities or otherwise 
to his period of active service.

4.  There is no competent medical evidence that shows that 
cardiovascular-renal disease manifested to a compensable 
degree within one year of discharge from service.

5.  A disability of service origin did not cause, hasten, or 
substantially and materially contribute to the veteran's 
death.

CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant believes that the veteran's death was a 
consequence of either his service-connected right forearm 
injury or his service-connected PTSD.  In order to establish 
entitlement to Dependency and Indemnity Compensation (DIC) 
benefits the appellant must establish that the veteran died 
of a disability of service origin.  To establish service 
connection for the cause of the veteran's death it must be 
shown that a service-connected disability caused, hastened, 
or substantially and materially contributed to the death.  
38 U.S.C.A. § 1310(b) (West 1991).  The death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or contributory cause of death.  
38 C.F.R. § 3.312 (1998).

The threshold question for the Board, however, is whether the 
appellant has presented a well-grounded claim for service 
connection.  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  See 
38 U.S.C.A. § 5107(a) (West 1991);  Murphy v. Derwinski 1 Vet 
App. 78, 81 (1990).  In a case such as this, where the 
determinative issue involves a question of medical causation, 
competent medical evidence in support of the claim is 
required for the claim to be found well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the appellant in developing the facts pertinent to her claim, 
and the claim must be denied.   Epps at 1467-68.

The veteran died on August [redacted], 1997.  The Certificate 
of Death lists the cause of death as a sudden myocardial infarction.  
At the time of death, the veteran was service-connected for a 
crush injury of the right forearm and for PTSD.  He also 
received special monthly compensation for the loss of use of 
one hand.  Service medical records do not show indications 
for or treatment of a heart disorder.

A November 1993 Social Security Administration decision 
determined the veteran to be disabled due to his psychiatric 
status and right forearm disability.  VA medical records from 
1994 through 1997 indicate that the veteran regularly 
participated in PTSD therapy, however, they do not reflect 
any treatment related to a cardiovascular disability.  
Likewise, a VA examination in April 1997 diagnosed the 
veteran with PTSD but made no cardiovascular findings.  
Letters from the veteran's family, friends, and mental health 
counselor submitted in March and April 1998 described his 
PTSD symptomatology.  The appellant has submitted numerous 
excerpts from medical literature which discuss PTSD and its 
related health risks.  In particular, many of the 
publications suggest that PTSD may increase the risk for 
hypertension, coronary artery disease, and heart attack.

In summary, the evidence of record clearly establishes that 
the veteran suffered from PTSD symptomatology.  However, no 
medical professional has linked the veteran's cause of death 
to his PTSD or to any other incident of active service.  In 
fact, no medical evidence has been submitted which showed 
that the veteran was ever diagnosed with a cardiovascular 
disability before his death.  As no evidence shows that a 
cardiovascular-renal disease manifested to a compensable 
degree within one year of separation from service, there also 
is no basis for a grant of presumptive service connection or 
of a nexus to service.  The Board cannot rely solely on the 
statements of the appellant because evidence of a medical 
nexus cannot be established by lay statements.  See Brewer v. 
West, 11 Vet.App. 228 (1998).  Therefore, the record fails to 
show that a service-connected disability caused, hastened, or 
substantially and materially contributed to the veteran's 
death.  There being no competent medical evidence linking the 
veteran's death to his period of active service or to his 
service-connected disabilities, the appellant's claim must be 
denied as not well grounded.

Because the appellant has failed to meet her initial burden 
of submitting evidence of a well-grounded claim for service 
connection for the cause of the veteran's death, the VA is 
under no duty to assist her in developing the facts pertinent 
to that claim.  See Epps, 126 F.2d at 1468.  As the Board is 
not aware of the existence of additional evidence that might 
well ground the appellant's claim, a duty to notify does not 
arise pursuant to 38 U.S.C.A. § 5103(a) (West 1991).  See 
McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  
That notwithstanding, the Board views this discussion as 
sufficient to inform the appellant of the elements necessary 
to well ground her claim, and as an explanation as to why her 
current attempt fails.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death is 
denied.



		
	TRUDY S. TIERNEY
	Acting Member, Board of Veterans' Appeals


 

